
	

113 SRES 169 ATS: Designating the month of June 2013 as National Post-Traumatic Stress Disorder Awareness Month. 
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 169
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Ms. Heitkamp (for
			 herself, Mr. Boozman,
			 Mr. Rockefeller,
			 Mr. Tester, Mr.
			 Blumenthal, Mr. Begich,
			 Ms. Hirono, Mrs. Murray, Mr.
			 Johanns, Mr. Franken,
			 Mr. Donnelly, Mr. Moran, Ms.
			 Stabenow, Mr. Sanders,
			 Mr. Heller, Mr.
			 Leahy, Mr. Hoeven, and
			 Mr. Brown) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of June 2013 as
		  National Post-Traumatic Stress Disorder Awareness Month.
		  
	
	
		Whereas the brave men and women Armed Forces of the United
			 States, who proudly serve the United States, risk their lives to protect the
			 freedom of the United States, and deserve the investment of every possible
			 resource to ensure their lasting physical, mental, and emotional
			 well-being;
		Whereas more than 2,000,000 service members have deployed
			 overseas as part of overseas contingency operations since the events of
			 September 11, 2001;
		Whereas the military has sustained an operational tempo
			 for a period of time unprecedented in the history of the United States, with
			 many service members deploying multiple times to combat zones, placing them at
			 high risk of post-traumatic stress disorder (referred to in this preamble as
			 PTSD);
		Whereas the Department of Veterans Affairs reports
			 that—
			(1)since October of
			 2001, more than 286,000 of the approximately 900,000 veterans of Operation
			 Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who have used
			 Department of Veterans Affairs health care have been coded for PTSD;
			(2)in fiscal year
			 2011, more than 475,000 of the nearly 6,000,000 veterans from all wars who
			 sought care at a Department of Veterans Affairs medical center received
			 treatment for PTSD; and
			(3)of veterans who
			 served in Operation Enduring Freedom, Operation Iraqi Freedom, and Operation
			 New Dawn who are using Veterans Affairs health care, more than 486,000—or 54
			 percent—have received a diagnosis for at least 1 mental health disorder;
			Whereas many cases of PTSD remain unreported, undiagnosed,
			 and untreated due to a lack of awareness about PTSD and the persistent stigma
			 associated with mental health conditions;
		Whereas PTSD significantly increases the risk of
			 depression, suicide, and drug- and alcohol-related disorders and deaths,
			 especially if left untreated;
		Whereas symptoms of PTSD or other mental health disorders
			 create unique challenges for veterans seeking employment;
		Whereas the Departments of Defense and Veterans Affairs
			 have made significant advances in the prevention, diagnosis, and treatment of
			 PTSD and the symptoms of PTSD, but many challenges remain; and
		Whereas the establishment of a National Post-Traumatic
			 Stress Disorder Awareness Month will raise public awareness about issues
			 related to PTSD, reduce the stigma associated with PTSD, and help ensure that
			 those suffering from the invisible wounds of war receive proper treatment: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates June
			 2013, as National Post-Traumatic Stress Disorder Awareness
			 Month;
			(2)supports the
			 efforts of the Secretary of Veterans Affairs and the Secretary of Defense to
			 educate service members, veterans, the families of service members and
			 veterans, and the public about the causes, symptoms, and treatment of
			 post-traumatic stress disorder; and
			(3)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the Secretary of Veterans Affairs and the Secretary of Defense.
			
